DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of the species as recited in claims 15, 22 and 25 respectively in the reply filed on 1/13/2022 is acknowledged.
3.	Claims 1-30 are pending in the application.  Claims 17-21 and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e., non-elected species), there being no allowable generic or linking claim.  Claims 1-16, 22 and 25-30 are currently under examination.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-16, 22 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method for “processing a nucleic acid molecule” (see line 1, emphasis provided).  However, step (a) recites “a tagmented fragment of a deoxyribonucleic acid (DNA) molecule” and “a ribonucleic acid (RNA) molecule”, both of or both.  Claims 2-16, 22 and 25-30, each of which depends from claim 1, are also rejected for the same reason.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claims 1-16, 22 and 25-30 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Belhocine et al. (US 2018/0340171 A1).
Regarding claims 1 and 22
Belhocine et al. teach a method for processing a nucleic acid molecule, comprising: (a) providing a partition (e.g., droplet) comprising (i) a biological particle comprising (I) a tagmented fragment of a deoxyribonucleic acid (DNA) molecule and (II) a ribonucleic acid (RNA) molecule, (ii) a first nucleic acid barcode molecule (e.g., the 
Regarding claim 2
The method according to Belhocine et al., wherein said biological particle is a cell, a cell bead, or a cell nucleus (see paragraphs [0028], [0033] and [0322]).
Regarding claim 3

Regarding claims 4-8 and 11
The method according to Belhocine et al., further comprising, prior to (a), contacting an open chromatin structure of said biological particle with a transposase-nucleic acid complex to yield said biological particle comprising said tagmented fragment; wherein said transposase-nucleic acid complex comprises a first adapter and a second adapter and wherein said tagmented fragment comprises a sequence of said DNA molecule flanked by said first adapter and said second adapter; wherein (b)(i) comprises hybridizing said splint molecule to (A) said first adapter or said second adapter of said tagmented fragment and (B) said first nucleic acid barcode molecule, and ligating said first nucleic acid barcode molecule and said tagmented fragment to generate said first barcoded nucleic acid product; wherein said first adapter comprises a first transposon end sequence and a first primer sequence and wherein said second adapter comprises a second transposon end sequence and a second primer sequence; wherein (b)(i) comprises: hybridizing said splint molecule to (A) said first primer sequence or said second primer sequence of said tagmented fragment and (B) said first nucleic acid barcode molecule, and ligating said first nucleic acid barcode molecule and said tagmented fragment to generate said first barcoded nucleic acid product; wherein said first primer sequence or said second primer sequence is single stranded (see paragraphs [0096]-[0097] and [0322]-[0328]; Figures 29A and 29C).
Regarding claims 9-10

Regarding claims 12-14
The method according to Belhocine et al., further comprising subjecting said first barcoded nucleic acid product to one or more nucleic acid extension reactions, wherein said one or more nucleic acid extension reactions comprise attaching one or more functional sequences to said first barcoded nucleic acid product, wherein said one or more functional sequences comprise one or more flow cell adapter sequences, one or more sequencing primer sequences, one or more sequencing primer binding sequences, or one or more sample index sequences (see paragraphs [0017], [0023], [0031] and [0039]).
Regarding claims 15-16
The method according to Belhocine et al., wherein said second nucleic acid barcode molecule comprises a capture sequence complementary to said RNA molecule and wherein (b)(ii) comprises hybridizing said capture sequence to said RNA molecule and reverse transcribing said RNA molecule to generate said second barcoded nucleic acid product, wherein said capture sequence comprises a polythymine (poly-T) sequence (e.g., oligo(dT) sequence) (see paragraphs [0024]-[0025], [0032]-[0033] and [0327]).
Regarding claim 25

Regarding claim 26
The method according to Belhocine et al., wherein said tagmented fragment or said first nucleic acid barcode molecule comprises a 5’ phosphate (see paragraphs [0292] and [0296]).
Regarding claim 27
The method according to Belhocine et al., wherein said first nucleic acid barcode molecule and said second nucleic acid barcode molecule are coupled to a bead (see paragraphs [0027], [0035], [0291]-[0292] and [0323]-[0324]).
Regarding claim 28
The method according to Belhocine et al., wherein said bead is a gel bead (see paragraphs [0027], [0035], [0291]-[0292] and [0323]-[0324]).
Regarding claim 29
The method according to Belhocine et al., wherein said first nucleic acid barcode molecule and said second nucleic acid barcode molecule are releasable from said bead upon application of a stimulus (see paragraphs [0149], [0156]-[0157] and [0194]).
Regarding claim 30
The method according to Belhocine et al., wherein said first nucleic acid barcode molecule and said second nucleic acid barcode molecule are each coupled to said bead via a labile bond (see paragraphs [0156]-[0158] and [0194]).
Conclusion
9.	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639